Citation Nr: 1828045	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a compensable rating for radiculopathy of the right lower extremity associated with the degenerative disc disease of the lumbar spine, prior to February 25, 2014. 

3.  Entitlement to an evaluation in excess of 10 percent prior to February 25, 2014 and in excess of 40 percent thereafter, for right knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

The Veteran was initially granted service connection for a low back disability at 20 percent in March 1993.  He later filed an increased rating claim in May 2012, alleging worsening symptoms.  During the appeal period, the Veteran was granted a separate rating of 40 percent (as part and parcel of the service connected low back disability) under Diagnostic Code 8620 to contemplate radiculopathy symptoms involving his right lower extremity in May 2014, effective February 25, 2014.  

The Veteran testified at a Board hearing in September 2016.  There, the Veteran expressed his satisfaction with the current disability rating associated with his lumbar spine disability.  He also expressed that he was satisfied with the separate 40 percent rating for his right leg radiculopathy and is not pursing a higher rating.  Thus, as the Veteran has specified a certain rating he will accept, the issue on appeal relates whether is entitled to a compensable rating for his right leg radiculopathy prior to February 25, 2014.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of the evaluation of the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Prior to February 25, 2014, the evidence suggests that the Veteran's right lower extremity manifests as dull and intermittent pain equivalent to moderate incomplete paralysis.

2.  At his September 2016 Board hearing, the Veteran withdrew his claim for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for radiculopathy of the right lower extremity prior to February 25, 2014, have been met.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2017).

2.  The criteria for withdrawal of the appeal for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.   The Veteran was also offered an opportunity to testify before the Board, to which he did in September 2016.  The Board notes that the Veteran's representative was not present for the hearing.  However, the Veteran clearly and unequivocally expressed that he was 'comfortable' in moving forward with his testimony without the presence of this representative.  

The Veteran was also provided with VA examinations in August 2012 and March 2014 in connection to his claims.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  In August 2015, the Veteran requested that an August 2015 VA examination be rescheduled as he was unable to attend.  However, on closer scrutiny, the Board notes that the Veteran was scheduled for a personal hearing to be conducted at the Martinsburg VA Medical Center and not an examination.  A July 2015 VA letter clearly states such.  In that regard, as indicated, the Veteran appeared for a personal hearing before the undersigned in September 2016  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor. 38 C.F.R. § 4.124 (a).

The Veteran was afforded a VA examination in August 2012.  At that time, he did not report flare ups but told the examiner that every 6 to 8 weeks, his whole leg becomes numb after prolonged sitting.  He described the pain as 'waxing and waning achy-to-hot poker' that intermittently radiates down his leg and his heel.  He discussed several incidents of falling (roughly 10 times) in the past year due to numbness and weakness of the right leg.  He reported symptoms including excess fatigability and pain on movement.  Upon a sensory examination involving the upper thighs, knees, legs, and feet, tests showed normal findings.  A muscle strength test showed 5/5 normal strength in both legs.  Deep tendon reflexes of the bilateral knees were 2+ and bilateral ankle were 1+.  The examiner found no objective evidence of radiculopathy and no signs of muscular atrophy.  He also tested negative for radiculopathy in a straight leg raising test.  

In a March 2014 VA examination, the Veteran demonstrated objective evidence relating to radiculopathy in addition to his lay statements.  He reported intermittent radiation of sharp pain down the back of his right thigh and the front of his right leg, down to his foot.  He described the pain as severe sharp lancinating pain that lasts from a few minutes to days.  In addition, the pain is accompanied by tingling sensation and numbness.  This often causes him to fall at least 1 to 2 times a month.  Thus, he now relies on a cane to move around.  The Veteran reported symptoms including less movement than normal, weakened movement, and pain on movement.  An examination for radiculopathy revealed that the Veteran has severe intermittent pain, paresthesias, and numbness in his right leg.  Deep tendon reflex were normal (2+) at the right knee and hypoactive (1+) on the right ankle.  A sensory examination involving the anterior thighs, knees, lower legs, and feet revealed normal results.  The Veteran's right leg tested positive for radiculopathy in a straight leg raising test.  There was no evidence of muscular atrophy.  

The Board notes that during the period on appeal, the Veteran has primarily complained of pain and radicular symptoms of the right lower extremity.  At his Board hearing, the Veteran testified that the symptoms reported in the March 2014 VA examination have existed throughout the period on appeal.  He specifically described similar weakness and numbing sensation down his right leg, severe enough to cause him to fall on several occasions in 2012.  

Without objective medical findings of an incomplete paralysis to a moderately severe degree, the Veteran's assertions alone do not constitute competent medical evidence in support of a rating of 40 percent for the period between May 21, 2012 and February 25, 2014 under diagnostic code 8620.  Furthermore, while 38 C.F.R. § 4.123 does allow for a 40 percent rating, the evidence fails to show symptoms such as loss of reflexes, constant pain, muscle atrophy, and sensory disturbances that equate to moderately severe incomplete paralysis.  The evidence also does not show organic changes equivalent to an incomplete paralysis at a moderate or a severe degree.  Given the evidence of record, the Board finds that a 40 percent rating prior to February 25, 2014 is not warranted.  

However, the Board finds that the Veteran is entitled to a 20 percent rating prior to February 25, 2014.  Symptoms described as dull and intermittent pain may be compensable under 38 C.F.R. § 4.124.  Given the Veteran's credible and consistent reporting of numbness, weakness, and intermittent and sharp pain, the Board finds that his symptoms most approximate a moderate incomplete paralysis.  Thus, the maximum rating allowable of 20 percent is warranted under 38 C.F.R. § 4.124 for the period between May 21, 2012 and February 25, 2014.  

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran had contested the 20 percent disability rating assigned for his lumbar spine disability.  However, during his September 2016 Board hearing, the Veteran clearly indicated that he was satisfied with the 20 percent rating for his degenerative disc disease of the lumbar spine and is no longer seeking a higher rating.  See September 2016 hearing transcript at page 2.  

The Board thus finds that the Veteran's statement is sufficient to withdraw his claim.  Accordingly, the Board does not have jurisdiction to review the appeal and the matter is dismissed.  


ORDER

A disability rating of 20 percent for a radiculopathy of a right lower extremity prior to February 25, 2014 is granted.  

The appeal for increased rating in excess of 20 percent for a lumbar spine disability is dismissed.  


REMAND

The Veteran initiated a claim in May 2012 for an increased rating for his service connected right knee disability, which was rated at 20 percent.  He was later granted a 40 percent rating by a May 2014 rating decision.  

The Veteran has already been evaluated by VA examiners in August 2012 and March 2014.  However, in light of the U.S. Court of Appeal for Veteran's Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the previous examinations are inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  The Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination regarding his right knee disability.  The examiner is to report the range of motion measurements in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


